 



EXHIBIT 10.1
     Amended and Restated Employment and Termination Agreement dated as of
June 1, 2000, between Time Warner Cable, a division of Time Warner Entertainment
Company, L.P., a Delaware limited partnership (the “Company”), and the employee
whose name appears on the last page hereof (the “Employee”). Employee and the
Company (or its predecessor) previously entered into the original Employment and
Termination Agreement dated as of June 29, 1989 (as amended from time to time,
the “Original Agreement”).
     The Company and Employee hereby agree to amend and restate the Original
Agreement in its entirety, and to continue Employee’s employment with the
Company, on the following terms and conditions:
     1. Term. The Company hereby employs Employee and Employee hereby accepts
such employment upon the terms and conditions hereof for a term commencing on
the date of this Agreement as set forth above and, subject to the following
sentences of this Section, ending on December 31, 2002. Unless Employee’s
employment under this Agreement is otherwise terminated in accordance with
Sections 5, 6 or 7, during the period between November 1st to November 30th of
2000 and each year thereafter, the Company shall notify Employee in writing
(using the form attached hereto as Exhibit A) of its determination either to
extend the term of this Agreement on the same terms and conditions for an
additional year, or to terminate Employee’s employment under this Agreement in
accordance with Section 6(b), effective as provided in such notice. If the
Company shall so notify Employee of its determination to extend the term of this
Agreement and Employee accepts such extension in writing prior to December 20th
of such year, then, unless Employee’s employment under this Agreement is
otherwise so terminated, this Agreement shall as of the January 1st immediately
thereafter have a remaining unexpired term of

1



--------------------------------------------------------------------------------



 



three calendar years. If Employee fails to accept (using such form) any such
extension in writing prior to any such December 20th, Employee shall be deemed
to have given written notice of termination without cause as provided in
Section 5(a); such termination shall be effective 90 days after such
December 20th and the provisions of Section 5(a) shall govern as to the terms of
such termination. Except as provided in this Section 1 and Sections 5, 6 or 7,
Employee’s employment under this Agreement may not be terminated. Sections 8
through 23 and 25 through 32 shall survive any termination of Employee’s
employment under this Agreement.
     2. Duties. Employee shall serve in his or her current management position
with the title indicated on the last page hereof or, subject to Section 5, in
such other senior management position as the Company shall determine. Subject to
the foregoing, Employee shall perform such duties as may be assigned by the
Company to Employee from time to time, and shall travel for business purposes to
the extent reasonably necessary or appropriate in the performance of such
duties.
     Employee shall perform such duties on a full time basis (subject to the
Company’s written policies on vacations, illness, government service,
sabbaticals, etc. applicable to employees at Employee’s level); provided,
however, that Employee shall not be precluded from devoting such time to
personal affairs as shall not interfere with the performance of his or her
duties hereunder. In performing his or her duties hereunder, Employee shall
comply with the Company’s and Time Warner Inc.’s (“TWI”) written policies on
conflict of interest, service as a director of another company and other
policies and procedures of the Company and TWI, including as described in TWI’s
Statement of Corporate Policy and Compliance Program Manual, as may be amended
or revised from time to time, copies of which, as currently in effect, Employee
acknowledges having received. References in this Agreement to employees at

2



--------------------------------------------------------------------------------



 



Employee’s level shall mean members of the Executive Group (defined as
individuals with an assigned executive compensation level with eligibility for
the Long Term Cash Plan and Tier I Level Stock Options, or such other substitute
plans as the Company may designate from time to time).
     3. Compensation. The Company shall pay Employee an annual salary in respect
of each calendar year of not less than the amount set forth on the last page
hereof and an annual bonus in respect of each calendar year based on a target
percentage of the annual salary paid to Employee during such calendar year of
not less than the percentage set forth on the last page hereof. Subject to
Section 5, Employee acknowledges that his or her actual annual bonus (the
“Annual Bonus”) may vary, depending on actual performance of the Company and
Employee; provided, however, that Employee shall be entitled to a minimum Annual
Bonus in respect of each calendar year equal to one-half of the bonus calculated
based on such target percentage (the “Target Bonus”) for such calendar year.
Employee shall also be eligible to participate in any stock bonus, stock option,
restricted stock, long-term incentive, deferred compensation or other executive
compensation plan, whether now existing or established hereafter, to the extent
employees at Employee’s level are generally deemed eligible to participate
therein (collectively, the “Incentive Plans”).
     The Company shall evaluate the performance of Employee at least annually in
accordance with the Company’s personnel evaluation practices, as may be in
effect from time to time, and shall determine, in its sole discretion, but
subject to Section 5 and the second sentence of this Section 3, the amount of
any annual salary increase, the amount of any Annual Bonus, whether to increase
the target percentage of Employee’s Annual Bonus, and the extent of Employee’s
participation, if any, in the Incentive Plans.

3



--------------------------------------------------------------------------------



 



     The Company shall pay or reimburse Employee, in accordance with Company
policies applicable to employees at Employee’s level, for all travel,
entertainment and other business expenses actually incurred or paid by Employee
(while an active employee) in the performance of his or her duties hereunder, if
properly substantiated and submitted.
     4. Benefits. Employee shall be eligible to participate in any pension,
profit-sharing, employee stock ownership, deferred compensation, vacation,
insurance, hospitalization, medical, health, disability and other employee
benefit or welfare plan, program or policy whether now existing or established
hereafter (collectively, the “Benefit Plans”), to the extent that employees at
Employee’s level are generally deemed eligible under the general provisions
thereof.
     5. Termination By Employee.
          (a) General. Except as provided in Sections 1 or 5(b) or by reason of
Employee’s retirement under the terms of Section 5(c) or of any retirement plan
in which employees of the Company are generally eligible to participate,
Employee may not terminate his or her employment under this Agreement except
upon 90 days prior written notice and only if notice of termination has not
previously been given under any other Section hereof. Upon the effectiveness of
such termination, Employee’s employment with the Company will terminate and
Employee shall be entitled to receive (i) any earned and unpaid portion of
annual salary accrued through the date of such termination, and (ii) subject to
the terms thereof, all benefits which may be due to Employee under the
provisions of any Benefit Plan and Incentive Plan. Employee hereby disclaims any
right to receive a pro rata portion of his or her Annual Bonus with respect to
the year in which such termination occurs.
          (b) Following a Change in Control.

4



--------------------------------------------------------------------------------



 



               (i) Provided that notice of termination has not previously been
given under any other Section hereof, Employee shall have the right to terminate
his or her employment with the Company under this Agreement for cause upon
30 days prior written notice delivered to the Company at any time within
180 days after Employee has actual knowledge of the occurrence of any of the
following events, but only if any such event occurs within three years following
a Change in Control, indicating in such notice which event has occurred:
                    A. A change in the location of Employee’s office or (if the
Employee’s work is located at the Company’s principal executive offices) of the
Company’s principal executive offices, to a place which is more than 50 miles
from the location of Employee’s office or the location of the Company’s
principal executive offices, immediately prior to the occurrence of a Change in
Control;
                    B. A material reduction in Employee’s decision-making,
budgetary, operating, staff and other responsibilities, taken as a whole, from
such responsibilities immediately prior to the occurrence of a Change in
Control, or a change in the person or persons to whom Employee reported
immediately prior to the occurrence of a Change in Control, to a person or
persons of lesser rank, title or responsibility;
                    C. A reduction in the aggregate cash compensation
(consisting of annual salary and Annual Bonus) paid or to be paid to Employee by
the Company in respect of any calendar year to an amount which is more than 10%
below the highest such aggregate cash compensation paid to Employee by the
Company with respect to any preceding calendar year;
                    D. A reduction in the aggregate benefits granted to Employee
under the Benefit Plans and Incentive Plans in any calendar year such that the
aggregate value

5



--------------------------------------------------------------------------------



 



thereof to Employee is reduced by more than 10% from the highest value of the
benefits granted to Employee (determined on a consistent basis) for any calendar
year after 1987;
                    E. Any failure by the Company to obtain the express written
assumption of the Agreement by agreement of any successor of the Company of any
assignee of all or substantially all of its assets at or prior to such
succession or assignment (such assumption not relieving the Company of any
liability hereunder); or
                    F. Any material breach of this Agreement by the Company.
               (ii) Upon the expiration of the 30-day notice period provided in
Section 5(b)(i), Employee’s employment shall be terminated and Employee shall be
relieved of his or her management position with the Company and his or her
duties hereunder. Upon Employee’s termination of employment with the Company
under this Section 5(b), Employee shall receive:
                    (t) subject to the terms thereof, all benefits which may be
due to Employee under the provisions of any Benefit Plan and Incentive Plan;
                    (u) a lump sum severance payment within 30 days following
the effective date of such termination in an amount equal to three times the sum
of (1) Employee’s annual salary (including for this purpose any deferred salary,
if such a program has been offered by the Company) at the rate in effect as of
Employee’s termination of employment or immediately prior to the Change in
Control, whichever is greater, plus (2) the greater of (xx) the average of the
two most recent Annual Bonuses received by Employee immediately prior to
Employee’s termination of employment or immediately prior to the Change in
Control, whichever is greater, and (yy) Employee’s then applicable Target Bonus
amount or the

6



--------------------------------------------------------------------------------



 



Employee’s applicable Target Bonus amount in effect immediately prior to the
Change in Control, whichever is greater;
                    (v) in addition to any retirement benefits to which Employee
is entitled under any defined benefit pension plan, any supplemental retirement
or excess benefit plan maintained by the Company, TWI or any of their respective
subsidiaries or any successor plans thereto (hereinafter collectively referred
to as the “Pension Plans”), a lump sum severance payment within 30 days
following Employee’s termination of employment, in an amount equal to the excess
of (1) over (2), where (1) equals the aggregate retirement pension to which
Employee would have been entitled under the terms of the Pension Plans (without
regard to any amendment to the Pension Plans made subsequent to the Change in
Control and on or prior to Employee’s date of termination of employment, which
amendment adversely affects in any manner the computation of retirement benefits
thereunder), determined (A) as if Employee were fully vested thereunder, (B) as
if Employee had continued to be employed by the Company (after any termination
pursuant to this Section 5) for such additional period of time (the “Pension
Period”), not exceeding three years, which would provide the maximum payment to
Employee under this subparagraph (v) but in no event shall Employee be deemed to
have continued to be employed by the Company after his or her normal retirement
age as defined in the Time Warner Cable Pension Plan, (C) as if Employee had
accumulated compensation during the Pension Period in an amount equal to the
amount computed in Section 5(b)(ii)(u) and as if such compensation was paid to
Employee at the time each such amount would have been paid had Employee remained
an employee of the Company (as limited by Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the Code”)) and (D) by taking into account any
early retirement subsidies associated therewith and Employee’s actual age at the
expiration of the

7



--------------------------------------------------------------------------------



 



Pension Period and based on the assumptions provided in the Time Warner Cable
Pension Plan for purposes of calculating alternative forms of benefits, as a
lump sum payment commencing at age 65 or any earlier date, but in no event
earlier than the expiration of the Pension Period, whichever lump sum value is
greatest; and where (2) equals the aggregate vested retirement pension (taking
into account any early retirement subsidies associated therewith and determined,
based on the assumptions provided in the Time Warner Cable Pension Plan for
purposes of calculating alternative forms of benefits as a lump sum benefit
commencing at age 65 or any earlier date, but in no event earlier than the date
of Employee’s termination of employment, whichever lump sum value is greatest)
to which Employee is then entitled pursuant to the provisions of the Pension
Plans;
                    (w) in addition to any benefits to which Employee is then
entitled under any defined contribution employee benefit plan maintained by the
Company, TWI or any of their respective subsidiaries or any successor plan
thereto (the “Savings Plan”), a lump sum payment within 30 days following
Employee’s termination in an amount equal to three times Employee’s eligible
compensation (as defined below) times (1) the employer’s rate of contribution as
a percentage of eligible compensation to Employee’s accounts under the Savings
Plan and any employer matching contribution as a percentage of eligible
compensation to Employee’s account under the Savings Plan, in each case, for the
calendar year immediately prior to Employee’s termination of employment or the
calendar year immediately prior to the Change in Control, whichever is greater,
with Employee’s eligible compensation defined as the lump sum severance payment
in Section 5(b)(ii)(u) above divided by three but subject to the limitations set
forth in the definition of Compensation in each Savings Plan, respectively, for
each calendar year, or (2) if Employee was not eligible to participate in the
Savings Plan during

8



--------------------------------------------------------------------------------



 



the calendar year immediately prior to Employee’s termination of employment and
the calendar year immediately prior to the Change in Control on account of
Employee’s failure to satisfy the minimum age and/or service requirements, if
any, for participation in the Savings Plan, the amount which would have been
contributed as employer contributions to Employee’s account under the Savings
Plan, had Employee been eligible to so participate, and had Employee
participated at the highest contribution rate permissible under the terms of the
Savings Plan for the calendar year immediately prior to Employee’s termination
of employment or the calendar year immediately prior to the Change in Control,
whichever calendar year yields the greater contribution with Employee’s
compensation defined as the lump sum severance payment in Section 5(b)(ii)(u)
above divided by three, but subject to the limitation set forth in the
definition of Compensation in each Savings Plan, respectively, for each calendar
year (the total cash payments payable to Employee under these
Sections 5(b)(ii)(u), (v) and (w) are hereinafter referred to as the “Severance
Payment”);
                    (x) for a period of three years beginning with Employee’s
termination of employment, continued eligibility and enrollment (including
family coverage, if any), without a premium charge therefore, in hospital,
medical and dental insurance plans providing substantially equivalent benefit
coverage to those plans in which Employee was enrolled immediately prior to the
Change in Control unless waived in writing by Employee (or, in the event such
coverage cannot be provided, substantially similar benefits); provided, however,
that benefits otherwise receivable by Employee pursuant to this
Section 5(b)(ii)(x) shall be reduced to the extent comparable benefits are
actually received by Employee from a subsequent employer during the three-year
period following Employee’s termination of

9



--------------------------------------------------------------------------------



 



employment, which comparable benefits actually received by Employee shall be
reported by the Employee to the Company upon the Company’s request;
                    (y) for a period beginning with Employee’s termination of
employment under this Section 5(b) (or any other Section hereof expressly
referencing this provision) and ending on the earlier to occur of (1) the
expiration of one year or (2) his or her commencement of full-time employment
with a subsequent employer, the Company shall provide to Employee, without
charge to Employee, the use of reasonable office space and reasonable office
facilities as designated by the Company, together with reasonable secretarial
services in each case appropriate to an employee of Employee’s position and
responsibilities prior to such termination of employment; and
                    (z) reimbursement of fees and expenses incurred for
financial and tax counseling services selected by Employee; provided that such
reimbursement shall not exceed $10,000.
          (c) Retirement Option. Provided that, at the time of election, the
Employee (x) is actively employed by the Company, (y) has reached the age of 55,
and (z) has been employed by the Company as member of the Executive Group for at
least five years the Employee may elect, by providing written notice to the
Company in the form attached hereto as Exhibit B, the Retirement Option, as
outlined below:
               (i) Within 15 days of the Employee’s exercise of the Retirement
Option, the Company and the Employee will attempt to agree upon the length a
“Transition Period” of between six and 12 months. The Transition Period shall
commence as of the date of Employee’s written notice to the Company of
Retirement Option.

10



--------------------------------------------------------------------------------



 



                    A. If the parties are unable, within the 15-day period, to
agree on the length of the Transition Period, then the Transition Period shall
be for six months.
                    B. During the Transition Period, the Employee will remain
actively employed, at Employee’s then-current rate of compensation, and, in
addition to Employee’s other regular functions and responsibilities, will assist
the Company in identifying, recruiting, and training the Employee’s replacement.
The Employee will continue to be responsible for the management, direction, and
performance of his/her division, operating unit or department during the
Transition Period to the full extent that Employee was so responsible prior to
the Transition Period.
               (ii) At the conclusion of the Transition Period, the term of
employment hereunder will cease and Employee will become an advisor to the
Company (the “Advisory Period”) as follows:
                    A. The Advisory Period will extend for 36 months. During the
Advisory Period, the Employee will receive compensation as follows: (x) for the
first 12 months, Employee’s then-current annual salary and bonus; (y) for the
second 12 months, annual salary, plus 50% bonus; and (z) for the third
12 months, annual salary only. The bonus amount paid in (x) and (y) will be
calculated as follows: The bonus amount paid will be the greater of Target Bonus
or the average of the two most recent full year Annual Bonuses. All payments
pursuant to this subsection shall be made in accordance with the Company’s
ordinary timing and procedures for salary and bonus compensation.
                    B. The Employee will continue to vest in any outstanding
stock options and long-term cash incentives (or any other similar plan) during
the Advisory Period; however, the Employee will not be entitled to any
additional awards or grants. The

11



--------------------------------------------------------------------------------



 



Employee will also continue to be eligible to participate in any benefit plan
(including medical, dental and vision care, long-term disability, and life
insurance) as if he/she were actively employed during the Advisory Period. If
the Employee elected premium reimbursement from the Company in lieu of full
group term life insurance, the payments in effect at the end of the Transition
Period will be continued until the end of the Advisory Period. If the Employee
did not elect premium reimbursement from the Company, group term life insurance
equal to the amount provided at the end of the Transition Period will be
continued until the end of the Advisory Period.
                    C. The Employee will not be provided with office space or
secretarial services by the Company during the Advisory Period. However, as soon
as possible following the end of the Transition Period, the Employee will
receive a lump-sum payment of $10,000, less appropriate taxes and deductions, as
reimbursement for office expenses incurred during the Advisory Period. No
further payments or reimbursements will be made for office space or secretarial
services during the Advisory Period.
                    D. During the Advisory Period, the Employee will be eligible
for reimbursement of financial and estate planning expenses, in the same amount
and under the same terms as other employees at Employee’s level.
                    E. The Employee shall not be eligible for a Company-provided
car or car allowance during the Advisory Period. Any Company-provided car in the
possession of the Employee will be returned by Employee to the Company prior to
commencement of the Advisory Period.
                    F. During the Advisory Period, the Employee will provide
such advisory services concerning the business, affairs and management of the
Company as may

12



--------------------------------------------------------------------------------



 



be requested by the Company’s management, but shall not be required to devote
more than five days per month (up to eight hours per day), to such services. The
services shall be performed at a time and place mutually convenient to both
parties. The Company will reimburse the Employee for any expenses reasonably and
necessarily incurred in providing such services, other than expenses of the
nature set forth in Section 5(c)(ii)(C). The Company may require proof of the
expenses incurred, via receipts or other appropriate documentation.
                    G. The election of this Retirement Option, including the
compensation and benefits payable during the Transition Period and the Advisory
Period described herein above, are in lieu of any and all benefits,
compensation, and payments otherwise available under this Agreement. Employee
shall have no further rights to such compensation and benefits hereunder, except
as outlined in this Section 5(c), once Employee elects this Retirement Option.
Employee will continue to be bound to Employee’s obligations under this
Agreement, except where expressly modified herein.
                    H. If the Employee accepts other employment during the
Advisory Period, (1) he/she will be terminated from payroll and will receive a
lump-sum payment for the balance of the salary and bonuses payable during the
Advisory Period and (2) his/her participation in all incentive, benefit and
insurance plans or perquisites of the Company including Stock Option and Long
Term Cash Plans, shall be determined in accordance with Company procedures and
plan documents. Notwithstanding the preceding sentence, if the Employee accepts
employment with any not-for-profit Entity (defined as an entity that is exempt
or in the process of obtaining exemption from federal taxation under
Section 50l(c)(3) of the Internal Revenue Code), then the Employee shall be
entitled to remain on the payroll of the Company and receive the payments as
provided above.

13



--------------------------------------------------------------------------------



 



                    I. Unless specifically requested by the Company, the
Employee will not be expected to attend any management meetings, trade shows,
conferences, or other similar events or activities, and will not be reimbursed
for the costs of such activities during the Advisory Period.
                    J. The Employee’s election of the Retirement Option as
outlined herein shall be irrevocable.
                    K. The Employee shall, in partial consideration for the
payments to be made pursuant to Employee’s election of the Retirement Option,
execute and deliver to the Company a release as described in Section 6(b).
     6. Termination by Company.
          (a) For Cause. Provided that notice of termination has not previously
been given under any other Section hereof, the Company shall have the right to
terminate Employee’s employment for cause upon written notice to Employee at any
time. In such event, Employee’s employment with the Company shall terminate
immediately and Employee shall be entitled to receive (i) any earned and unpaid
annual salary accrued through the date of such termination, and (ii) subject to
the terms thereof, any benefits which may be due to Employee under the
provisions of any Benefit Plan and Incentive Plan. Employee hereby disclaims any
right to receive a pro rata portion of his or her Annual Bonus with respect to
the year in which such termination occurs. For purposes hereof, “cause” shall
mean that Employee (x) has materially breached this Agreement resulting in
material financial loss or substantial embarrassment to the Company and, after
having been given written notice thereof by the Company, Employee has failed to
correct such breach within 30 days after receipt of such notice, or (y) has been
convicted

14



--------------------------------------------------------------------------------



 



of, or has pleaded nolo contendere to, a felony, whether or not related to the
affairs of the Company, and whether or not any right to appeal has been
exercised.
          (b). Other. Provided that notice of termination has not previously
been given under any other Section hereof, the Company shall have the right at
any time to terminate Employee’s employment under this Agreement without cause,
by giving written notice thereof to Employee.
               (i) If such notice is given to Employee within three years
following the occurrence of a Change in Control, Employee shall be entitled to
receive, subject to the terms thereof, all benefits which may be due to Employee
under the provisions of any Benefit Plan and Incentive Plan and all other
payments and benefits in the amounts and upon the terms and conditions provided
in Sections 5(b)(ii)(u), (v), (w), (x), (y) and (z).
               (ii) If such notice is so given to Employee prior to the
occurrence of a Change in Control, or more than three years following a Change
in Control, Employee shall be entitled to receive, subject to the terms thereof,
all benefits which may be due to Employee under the provisions of any Benefit
Plan and Incentive Plan, and to elect, within 30 days after receiving such
notice, either (A) to receive an amount equal to the payment provided in
Section 5(b)(ii)(u) or (B) be placed on a leave of absence (the “Leave”) as an
inactive employee of the Company for a period (as determined by Employee) of up
to three years following the date notice of termination is given by the Company
pursuant to this Section 6(b), in which case Employee shall be relieved of his
or her management position with the Company and his or her duties hereunder, and
shall continue to receive both annual salary at an annual rate equal to his or
her annual rate in effect immediately prior to his or her termination of
employment and Annual Bonuses in respect of each of such three calendar years
(in each case payable in accordance with the regular

15



--------------------------------------------------------------------------------



 



practices of the Company), each such bonus to be in an amount equal to the
greater of (xx) the average of the two most recent full year Annual Bonuses
earned by the Employee immediately prior to his or her termination of employment
and (yy) Employee’s then applicable Target Bonus amount; provided, however, that
if Employee accepts full time employment with any other person or corporation,
partnership, trust, government or other entity (“Entity”) during such three-year
period or notifies the Company in writing of his or her intention to terminate
his or her employment during such period, Employee shall cease to be an employee
of the Company effective upon the commencement of such employment, or the
effective date of such termination as specified by Employee in such notice, and
shall be entitled to receive, subject to the terms thereof, all benefits due to
Employee under the provisions of any Benefit Plan and Incentive Plan and a lump
sum cash payment for the balance of the salary and bonuses Employee would have
been entitled to receive pursuant to this Section 6(b)(ii)(B) had Employee
remained on the Company’s payroll until the end of the three-year period;
provided further, however, that Employee shall not be entitled to receive such
lump sum cash payment if he or she accepts full-time employment with any
subsidiary or Affiliate of the Company. For purposes of this Agreement, the term
“Affiliate” shall mean any Entity which, directly or indirectly, controls, is
controlled by, is under the control of, or is under common control with, the
Company.
     For the period beginning when Employee receives such notice of termination
from the Company, and ending one year thereafter, Employee will, without charge
to Employee, have use of reasonable office space and facilities as designated by
the Company, together with reasonable secretarial services in each case
appropriate to an employee of Employee’s position and responsibilities prior to
such termination of employment. Employee will continue to be eligible to
participate in the Company’s Benefit Plans and to receive, subject to the terms
thereof, all

16



--------------------------------------------------------------------------------



 



benefits which are received by other employees at Employee’s level thereunder;
however, except as otherwise provided herein, Employee will not be entitled to
any awards or grants under any Incentive Plan, and Employee shall not be
entitled to a Company-provided vehicle. Employee shall return any Company
provided vehicle to the Company within 30 days of the date of the Company’s
Notice of Termination of Employee.
     If Employee leaves the payroll of the Company within one year after notice
of termination is given to Employee under this Section 6(b), any aggregate lump
sum payment due to Employee in accordance with Section 6(b)(ii)(B) shall be paid
in two installments as follows: 75% of such amount shall be paid at the time
Employee leaves the Company’s payroll, and the remaining 25% shall be paid to
Employee on the date which is one year after such notice of termination has been
given.
     In the event that Employee’s employment is terminated, then, in partial
consideration for the Company’s obligation to make the payments described in
this Section 6(b), Employee shall execute and deliver to the Company a Release
containing language similar to the form as set forth in Exhibit C. The Company
shall deliver such Release to Employee within a reasonable period of time after
Employee has made the election provided for in this Section 6(b). If Employee
shall fail to execute and deliver to the Company such Release with 30 days of
Employee’s receipt thereof from the Company, Employee’s employment with the
Company shall terminate effective at the end of such 30-day period and Employee
shall receive, in lieu of the severance arrangements described in Section
6(b)(ii), a lump sum cash payment in an amount determined in accordance with the
personnel policies of the Company then applicable.
     7. Death Benefit; Life Insurance; Disability. Provided that the term of
employment has not been earlier terminated hereunder, upon the death of the
Employee, this Agreement and

17



--------------------------------------------------------------------------------



 



all benefits hereunder shall terminate (except as otherwise provided in any
benefit, savings, incentive or other plan or program of the Company), except
that the Employee’s estate (or a designated beneficiary thereof) shall be
entitled to receive: 1) If Company paid Life Insurance above $50,000 has been
waived, Company paid Life Insurance of $50,000 (and Employee will be entitled to
his/her Group Universal Life Insurance death benefit from the insurance company
if any has been elected); or, 2) Company paid Life Insurance equal to three
years’ of Employee’s Base Salary plus bonus compensation based on the greater of
(a) the average of the regular Annual Bonus amounts (excluding the amount of any
special or spot bonuses) received by the Employee from the Company for the most
recent two years, times 3, or (b) the Employee’s then applicable Target Bonus
amount multiplied by 3.
     Further, during the period the Employee is receiving periodic payments
under Section 6(b)(ii)(B), the Employee will be provided with the Life Insurance
benefit available prior to termination. If the Employee elected premium
reimbursement from the Company in lieu of Company-paid group term life
insurance, the payments in effect prior to the date notice of termination is
given will be continued through the end of the salary continuation period. If
the Employee did not elect premium reimbursement from the Company, group term
life insurance equal to the amount provided prior to the date notice of
termination is given will be continued through the end of the salary
continuation period.
          (b) Disability. Provided that notice of termination has not previously
been given under any Section hereof, if Employee becomes ill or is injured or
disabled during the term of this Agreement such that Employee fails to perform
all or substantially all the duties to be rendered hereunder and such failure
continues for a period in excess of 26 consecutive weeks (a “Disability”), the
Company may terminate the employment of Employee under this Agreement

18



--------------------------------------------------------------------------------



 



upon written notice to Employee at any time and thereupon Employee shall be
entitled to receive (i) any earned and unpaid annual salary accrued through the
date of such termination, (ii) subject to the terms thereof, any benefits which
may be due to Employee under the provisions of any Benefit Plan and Incentive
Plan, and (iii) a lump sum cash payment equal to three times Employee’s then
current annual salary and then applicable Target Bonus amount.
     8. Stock Options and Other Incentive Awards. Upon Employee’s termination of
employment with the Company for any reason, Employee’s rights to benefits and
payments under any stock options, restricted shares or other Incentive Plans
shall be determined in accordance with the terms and provisions of such Plans
and any agreements under which such stock options, restricted shares or other
awards were granted. Subject to the terms of such Plans, in the event of a
termination of this Agreement pursuant to the terms hereof, Employee shall
continue to be an employee of the Company for purposes of any stock option and
restricted shares agreements and any other Incentive Plan awards until such time
as Employee shall leave the payroll of the Company.
     9. Change in Control. For purposes of this Agreement, a “Change in Control”
of TWI shall be deemed to have occurred in the event (i) the Board of Directors
of TWI (the “Board”) (or, if approval of the Board is not required as a matter
of law, the stockholders of TWI) shall approve (a) any consolidation or merger
of TWI in which TWI is not the continuing or surviving corporation or pursuant
to which shares of Common Stock of TWI (“Common Stock”) would be converted into
cash, securities or other property (other than a merger of TWI in which the
holders of Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, such as, for example, a merger effected solely in order to
change the state of

19



--------------------------------------------------------------------------------



 



incorporation of TWI), or (b) any sale, lease, exchange, or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of TWI’s assets, or (c) the adoption of any plan or proposal for the
liquidation or dissolution of TWI, or (ii) any person (as such term is defined
in Sections 13(d)(3) and 14(d)(2), of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) or Entity (other than TWI or any benefit plan
sponsored by TWI or any subsidiary) (a) shall purchase any of TWI’s Common Stock
(or securities convertible into TWI’s Common Stock) for cash, securities or any
other consideration pursuant to a tender offer or exchange offer, without the
prior consent of the Board, or (b) shall become the “beneficial owner” (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of TWI representing 20% or more of the combined voting power of
TWI’s then outstanding securities ordinarily (and apart from rights accruing
under special circumstances) having the right to vote in the election of
directors (calculated as provided in paragraph (d) of such Rule 13d-3 in the
case of rights to acquire TWI’s securities), or (iii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the entire Board shall cease for any reason to constitute a majority thereof
unless the election, or the nomination for election by TWI’s stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period;
provided, however, that no such event shall be a Change in Control unless, at
the time such event occurs, TWI owns, directly or indirectly, more than 50% of
the voting power of the outstanding voting stock of the Company.
     10. Section 4999 Rules. In the event that Employee becomes entitled to the
Severance Payment, and notwithstanding any provisions to the contrary contained
in this Agreement or any other plan, arrangement or agreement including, without
limitation, any stock

20



--------------------------------------------------------------------------------



 



option, restricted stock, or similar plan or agreement with the Company, any
person whose actions result in a Change in Control or any person affiliated with
the Company or such person (such plans, arrangements and agreements being
hereinafter referred to as the “Plans”), if any payments or benefits received or
to be received by Employee in connection with a Change in Control or Employee’s
termination of employment, whether pursuant to the terms of this Agreement or
any Plan, together with the amount, if any, by which any amount previously paid
to Employee pursuant to any Plan was reduced in order to avoid the imposition of
the Excise Tax (as hereinafter defined) (such amounts being hereinafter referred
to as the “Parachute Payments”) would be subject to any excise tax imposed under
section 4999 of the Code (or any similar tax that may hereafter be imposed) (the
“Excise Tax”), then the Company will pay to Employee, within 30 days following
the effective date of Employee’s termination of employment, an additional amount
(the “Gross-Up Payment”) such that the net amount retained by Employee, after
deduction of any Excise Tax on the Parachute Payments and any federal, state and
local income tax and Excise Tax upon the payment provided for by this Section 10
will be equal to the Parachute Payments. For purposes of determining whether any
of the Parachute Payments will be subject to the Excise Tax and the amount of
such Excise Tax, (i) any other payments or benefits received or to be received
by Employee in connection with a Change in Control or Employee’s termination of
employment (whether pursuant to the terms of this Agreement or any Plan) shall
be treated as “Parachute Payments” within the meaning of Section 280G(b)(2) of
the Code, and all “excess Parachute Payments” within the meaning of
Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of counsel selected by Employee, such other payments or
benefits (in whole or in part) do not constitute Parachute Payments, or such
excess Parachute Payments (in whole or in part) represent reasonable
compensation for services

21



--------------------------------------------------------------------------------



 



actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” within the meaning of Section 280G(b)(3) of the Code, or
are otherwise not subject to the Excise Tax, (ii) the amount of the Parachute
Payments which shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Parachute Payments or (B) the amount
of excess Parachute Payments within the meaning of Section 280G(b)(1) of the
Code (after applying clause (i), above), and (iii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code. For purposes of determining the amount of the Gross-Up
Payment, Employee shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Employee’s residence on
the date of his or her termination of employment, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of termination of
Employee’s employment, Employee shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
Gross-Up Payment attributable to such reduction (plus that portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income tax imposed on the Gross-Up Payment being repaid by Employee to the
extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income tax deduction) plus interest on the amount of
such payment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of

22



--------------------------------------------------------------------------------



 



Employee’s employment (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest, penalties or additions payable by Employee with respect to
such excess) at the time that the amount of such excess is finally determined.
     The Company shall pay all legal fees, court costs, fees of experts and
other costs and expenses when incurred by Employee in connection with Employee’s
interpretation of, or determinations under, or any actual, threatened or
contemplated litigation or legal, administrative or other proceeding involving
the provisions of this Section 10, whether or not initiated by Employee.
     11. Trade Secrets; Work Product, Etc. Except in connection with the
performance of his or her duties hereunder, Employee hereby expressly covenants
and agrees that Employee will not at any time while employed by the Company or
thereafter, exploit, use, sell, publish, disclose, communicate or divulge to any
person or Entity, other than the Company and its subsidiaries, either directly
or indirectly, any trade secrets or confidential information, knowledge or data
regarding the Company or any of its subsidiaries or Affiliates or any of their
respective officers, directors or employees including, without limitation, the
existence and terms of this Agreement, other than such information, knowledge or
data which has been released by the Company or such subsidiaries, Affiliates or
others to the public (except that with respect to the terms of this Agreement
Employee may communicate such terms to Employee’s spouse and Employee’s
attorneys and financial advisors). Notwithstanding the foregoing, Employee may
disclose such trade secrets or confidential information, knowledge, data or
terms when required to do so by a court or government agency or legislative body
of competent jurisdiction, provided

23



--------------------------------------------------------------------------------



 



Employee first notifies the Company orally and in writing as promptly as
possible of such requirement so that the Company may either seek an appropriate
protective order or waive compliance with the provisions of this Section, and
provided further that if, in the absence of such protective order or waiver,
Employee is nevertheless, in the written opinion of his or her counsel,
reasonably acceptable to the Company, addressed to and delivered to the Company,
otherwise required to disclose such information to any such court, government
agency or legislative body or else stand liable for contempt or suffer other
material penalty, Employee may disclose such information in such case without
liability hereunder so long as such disclosure does not exceed that required by
such court, government agency or legislative body.
     Employee hereby grants and assigns to the Company all rights (including,
without limitation, any copyright or patent) in the results and proceeds of all
services provided by Employee hereunder and all such services shall be subject
in all respects to the supervision, control and direction of the Company. Any
work in connection with such services shall be considered “work made for hire”
under the Copyright Law of 1976 or any successor thereof, and the Company shall
be the owner of such work as if the Company were the author of such work.
Employee will execute and deliver to the Company any documents or instruments
evidencing the Company’s ownership thereof as reasonably requested by the
Company. The provisions of this Section are in addition to, and not in
limitation of, any separate agreement regarding similar matters executed by the
Employee.
     12. Non-Compete; Solicitation. Employee hereby expressly covenants and
agrees that:
          (a) Employee will not at any time while employed by the Company and
additionally for the Extended Period, be or become an officer, director, partner
or employee of or

24



--------------------------------------------------------------------------------



 



consultant to or act in any managerial capacity with or own any equity interest
in, any person or Entity (an “Affiliated Person”) which is a “Competitive
Business Entity” (as such term is defined on Exhibit D hereto); provided,
however, that ownership of less than 1% of the outstanding equity securities of
any Entity listed on any national securities exchange or traded on the National
Association of Securities Dealers Automated Quotation System shall not be
prohibited hereby.
          The “Extended Period” shall mean a period of one year following
(1) the date (A) Employee’s term of employment ceases under Section 5(c), or
under the terms of any other retirement plan maintained by the Company or its
Affiliates, (B) Employee’s employment terminates under Section 5(a), 5(b) or
6(a), or (C) notice of termination is given under Section 6(b) (each of (A),
(B) and (C) being referred to herein as a “Deemed Termination”).
          (b) Employee will not at any time while employed by the Company and
additionally for the Extended Period, solicit (or assist or encourage the
solicitation of) any employee of the Company or any of its subsidiaries or
Affiliates to work for Employee or for any person or Entity in which Employee
owns or expects to own more than a 1% equity interest or for which Employee
serves or expects to serve as an Affiliated Person.
          For the purposes of this Section 12(b), the phrase “solicit any
employee” shall mean Employee’s contacting, or providing information to others
who may be expected to contact, any employee of the Company or any of its
subsidiaries or Affiliates regarding their employment status, job satisfaction,
interest in seeking employment with Employee or any Affiliated Person or any
related matter, but shall not include general print advertising for personnel or
responding to an unsolicited request for a personal recommendation for or
evaluation of an employee of the Company or any of its subsidiaries or
Affiliates.

25



--------------------------------------------------------------------------------



 



     13. Documents; Conduct. Employee hereby expressly covenants and agrees
that:
          (a) Following any Deemed Termination (as defined in Section 12(a)) or
at any time upon the Company’s request, Employee will promptly return to the
Company all property of the Company and its subsidiaries and Affiliates in his
or her possession or control (whether maintained at his or her office, home or
elsewhere), including, without limitation, all copies of all management studies,
business or strategic plans, budgets, notebooks and other printed, typed or
written materials, documents, diaries, calendars and data of or relating to the
Company or its subsidiaries or Affiliates or their respective personnel or
affairs; and
          (b) Employee will not at any time denigrate, ridicule or intentionally
criticize the Company or any of its subsidiaries or Affiliates or any of their
respective products, properties, employees, officers or directors, including,
without limitation, by way of news interviews, or the expression of personal
views, opinions or judgments to the news media or in any type of public forum.
     14. Breach by Employee. Employee hereby expressly covenants and agrees that
the Company will suffer irreparable damage in the event any provisions of
Sections 11, 12 and 13 are not performed or are otherwise breached and that the
Company shall be entitled as a matter of right to an injunction or injunctions
and other relief to prevent a breach or violation by Employee and to secure its
enforcement of Sections 11, 12 and 13. Resort to such equitable relief, however,
shall not constitute a waiver of any other rights or remedies which the Company
may have.
     15. Representations.
          (a) Employee represents and warrants to the Company that this
Agreement is legal, valid and binding upon Employee and Employee is not a party
to any agreement or

26



--------------------------------------------------------------------------------



 



understanding which would prevent the fulfillment by Employee of the terms of
this Agreement. Employee has consulted with his or her legal, tax, financial and
other advisors prior to execution and delivery of this Agreement.
          (b) The Company represents and warrants to Employee that this
Agreement is legal, valid and binding upon the Company and the Company is not a
party to any agreement or understanding which would prevent the fulfillment by
the Company of the terms of this Agreement.
     16. Notice. Any notice required or permitted to be given hereunder shall be
in writing (except where required to be given orally) and shall be sufficiently
given if sent by registered or certified mail or delivered, in person, if to
Employee at the address set forth on the last page hereof, or at such other
address as Employee shall designate by written notice to the Company, and if to
the Company at 290 Harbor Drive, Stamford, Connecticut 06902-6732, attention of
the General Counsel or at such other address as the Company shall designate by
written notice to Employee.
     17. Successors and Assigns. This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any right or obligations hereunder; provided however,
that the provisions hereof shall inure to the benefit of, and be binding upon,
any successor of the Company, whether by merger, consolidation, transfer of all
or substantially all of the assets of the Company, or otherwise.
     18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, irrespective of
its conflicts of law rules, except for the By-laws referred to in Section 29,
which shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware.

27



--------------------------------------------------------------------------------



 



     To the extent that any applicable state or Federal law, rule or regulation
confers upon Employee any greater benefit or right than that set forth in this
Agreement, such law, rule or regulation shall control in lieu of the provisions
hereof relating to such benefit or right.
     19. Mitigation. Employee shall have no obligation to mitigate damages in
the event of termination of Employee’s employment under this Agreement under
Section 5(b), 6(b) or 7, and, except as specifically provided in
Section 5(b)(ii)(x), any payments received by Employee hereunder shall not be
offset or reduced in any way by any other earnings or payments which may be
received by Employee from any source. It is acknowledged and agreed that any
payment which may be made by the Company or TWI to Employee under Section 5(b),
6(b) or 7 is in the nature of severance and is not a penalty payment.
     20. Withholding. All payments required to be paid by the Company to
Employee under this Agreement will be paid in accordance with the payroll
practices of the Company or the terms of the Benefit and Incentive Plans, as the
case may be, and will be subject to withholding taxes, social security and other
payroll deductions in accordance with the Company’s policies applicable to
employees at Employee’s level and the terms of the Benefit and Incentive Plans.
     21. Complete Understanding. This Agreement supersedes any prior contracts,
understandings, discussions and agreements relating to employment between
Employee, on the one hand. and the Company and its subsidiaries and Affiliates,
on the other, and constitutes the complete understanding between the parties
with respect to the subject matter hereof. No statement, representation,
warranty or covenant has been made by either party with respect thereto except
as expressly set forth herein.

28



--------------------------------------------------------------------------------



 



     22. Modification; Waiver. This Agreement cannot be changed, modified or
amended and no provision or requirement hereof may be waived without the consent
in writing of both the parties hereto. No waiver by either party at any time of
any breach by the other party of any condition or provision of this Agreement
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Subject to Section 31, no policy,
procedure or practice of the Company or TWI whether in effect at the time of
this Agreement or thereafter shall be deemed to modify, amend or supersede any
provision of this Agreement except as contemplated or provided otherwise in this
Agreement.
     23. Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.
     24. Use of Likeness. The Company and TWI shall have the right to use
Employee’s name, biography and likeness in connection with their respective
businesses and that of their subsidiaries and Affiliates, but not for use as a
direct endorsement.
     25. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     26. Time Warner Inc. If, prior to a Change in Control, TWI shall at any
time cease to beneficially own, either directly or indirectly, more than 50% of
the voting power of the outstanding voting stock of the Company, then all
references in this Agreement to TWI or a Change in Control shall thereafter not
apply and shall be deemed to be deleted from this Agreement, but the validity
and enforceability of all other provisions of this Agreement, except as
otherwise specifically provided, shall remain in full force and effect.

29



--------------------------------------------------------------------------------



 



     27. Set-off. The Company and its subsidiaries and Affiliates shall have no
right to set-off payments owed to Employee hereunder against amounts owed or
claimed to be owed by Employee to the Company or its subsidiaries or Affiliates
under this Agreement or otherwise.
     28. Legal Fees. In addition to any obligation the Company may have under
Sections 10 and 29, the Company shall promptly pay, upon demand by Employee, a
reasonable hourly attorney’s fee, all court costs, reasonable hourly fees of
experts, and other reasonable costs and expenses when incurred by Employee
arising after a Change in Control in connection with any actual, threatened or
contemplated litigation or legal, administrative or other proceeding relating to
this Agreement to which Employee is or expects to become a party, whether or not
initiated by Employee. Subject to any rights of Employee under Section 29, if
the Company or, if the Company is not a party to such litigation or proceeding,
the party opposing Employee shall prevail on the merits in respect of any such
claim in respect of this Agreement in any such litigation or proceeding (but in
no other case), then, after all rights of appeal have been exercised or lapsed,
Employee shall promptly repay to the Company the amounts previously paid to
Employee under this Section in respect of such claim, but without interest
thereon. The foregoing sentence shall not apply with respect to any litigation
or proceeding under Section 10.
     29. Indemnification. The Company shall indemnify Employee to no lesser
extent than provided in the Company’s By-laws (the provisions of which are
hereby incorporated by reference herein) in effect on the date of the original
Agreement or the date of this Agreement (whichever is the greater extent of
indemnification) notwithstanding any changes or amendments to such By-laws
adversely affecting, limiting or reducing such indemnification.

30



--------------------------------------------------------------------------------



 



     30. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     31. Changes. The Company and its subsidiaries and Affiliates are entitled
to amend, modify, terminate or otherwise change at any time or from time to time
any and all Benefit Plans, Incentive Plans and policies, practices or procedures
referred to in this Agreement, and all references herein to such Benefit Plans,
Incentive Plans and policies, practices and procedures shall be to such as from
time to time in effect except as otherwise specifically herein provided.
     32. Resolution of Disputes. Except as provided for in Section 14 above, the
Company and the Employee agree that any claim, dispute, controversy or the like
(collectively, the “Dispute”) arising out of or relating to this Agreement
(including the Exhibits annexed hereto), including, without limitation, its
validity or a breach thereof, shall be resolved by binding arbitration in
accordance with the rules of the Commercial Tribunal of the American Arbitration
Association (“AAA”). The Company and the Employee further agree that any Dispute
relating to, arising in the context of, or being asserted for the first time
after, termination of the term of employment including but not limited to any
alleged violation of any local, state or federal anti-discrimination statute or
ordinance, or any Dispute that Employee was subjected to discriminatory
harassment in violation of any local, state or federal anti-discrimination
statute, shall also be resolved by binding arbitration in accordance with the
rules of the AAA. The Company and the Employee expressly waive their rights. if
any, to a trial of any such Disputes by a jury.
     The Company and the Employee agree that (a) any Dispute shall be arbitrated
by three neutral arbitrators who shall issue a written opinion and award,
(b) the award may be vacated in

31



--------------------------------------------------------------------------------



 



the event of bias. corruption, fraud or where an arbitrator exceeds his/her
powers, and (c) judgment upon the award may be entered in any court having
jurisdiction thereof.
     The Employee may choose to have the arbitration hearing take place in
either Stamford, Connecticut, or New York City, New York. The Company agrees
that if the Employee is the prevailing party in such arbitration, the Company
shall pay the arbitrators’ fees and related AAA administrative costs.
     IN WITNESS WHEREOF, Employee and the Company have caused this Agreement to
be executed as of the date first above written

            TIME WARNER ENTERTAINMENT COMPANY, L.P.,
through its Time Warner Cable Division
      By:   /s/ Marc J. Apfelbaum         Marc J. Apfelbaum        Senior Vice
President, General Counsel & Secretary     

          Agreed to and accepted as of the date first above written
    /s/ Carl U.J. Rossetti     Carl U.J. Rossetti    Executive Vice President   
 

Annual Salary: $306,800.00
Target Annual Bonus Percentage: 75%
Address for Notices:
309 Sturges Ridge Rd.
Wilton, CT 06897

32



--------------------------------------------------------------------------------



 



Exhibit A
(Date)
Dear (Employee)
In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of January 1,
2000, between you and Time Warner Cable (the “Company”), notice is hereby given
to you of the Company’s determination to extend the term of the Agreement for an
additional year.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to the Company by
December 20th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.
Very truly yours,
TIME WARNER CABLE, A Division of
TIME WARNER ENTERTAINMENT COMPANY, L.P.

                By:                   Accepted:               Signature        
      Date          

1



--------------------------------------------------------------------------------



 



         

Exhibit B
Time Warner Cable
290 Harbor Drive
Stamford, Connecticut 06902-2266
Attention: General Counsel
Dear [Marc]:
Pursuant to Section 5(c) of my Employment Agreement, this is to advise you of my
election of the Retirement Option provided therein, effective as of the date of
this letter.
     Pursuant to Section 5(c)(i), I suggest a Transition Period
of                      months, ending on
                                                             .
Sincerely yours,
[Employee]

2



--------------------------------------------------------------------------------



 



Exhibit C
CONFIDENTIAL
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (this “Agreement”), effective as of
the date set forth in Paragraph 30 below, is made and entered into by and
between Time Warner Cable (the “Company”), a division of Time Warner
Entertainment Company, L.P., and                                          (the
“Employee”). The Company and Employee are from time to time referred to herein
as the “parties.” By this Agreement, the parties intend to, and do hereby settle
any and all differences, disputes, grievances, claims, charges and complaints,
whether known or unknown, accrued or unaccrued, actual or alleged that Employee
either has or arguably may have against the Company, its affiliates including,
but not limited to, Time Warner Inc., and each of their respective subsidiaries
or predecessors or successors thereto (hereinafter respectively “Affiliates” and
“Subsidiaries”) or that the Company, its Affiliates or Subsidiaries either have
or arguably may have against Employee, as discussed herein.
     In consideration of the mutual covenants, conditions and obligations set
forth herein, the parties agree as follows:
     [1. Pursuant to Section 6(b)(ii)(A) of the Amended and Restated Employment
and Termination Agreement, dated as of June 1, 2000, between the Company and
Employee (“the Employment Agreement”), Employee shall receive a one-time lump
sum payment equal to $                    .].
     [1. Pursuant to Section 6(b)(ii)(B) of the Amended and Restated Employment
and Termination Agreement, dated as of June 1, 2000, between the Company and
Employee (the “Employment Agreement”), Employee shall be place on a leave of
absence (the “Leave”) as an

3



--------------------------------------------------------------------------------



 



inactive employee of the Company for 36 months following the date of termination
of the term of employment, whether or not he/she becomes disabled as provided
for in Section 7(b) of the Employment Agreement. During the Leave, Employee
shall receive his/her regular annual earnings of $                     less
statutory deductions and other voluntary deductions (i.e., group insurance) paid
biweekly through                     . Employee shall also receive an Annual
Incentive Plan bonus (AIP) payment of $                     each year, less
statutory deductions, for three years, payable in [month]
of                     ,                      and                     . [The
Employee shall also receive a prorated payment of $                     to be
paid in February of                     .] If the Employee accepts full-time
employment with any other person or Entity during such Leave or notifies the
Company in writing of his/her intention to terminate his/her status as an
inactive employee on Leave, then the Employee will be terminated from payroll
and will receive, subject to the terms thereof, all benefits due to Employee
under the provision of any Benefit Plan and Incentive Plan and a lump sum
payment in an amount representing the balance of the annual salary and bonuses
payable during the three-year period pursuant to Section 6(b)(ii)(B) of the
Employment Agreement. (Notwithstanding the preceding sentence, if the Employee
accepts full-time employment with any subsidiary or Affiliate of the Company
(for this purpose only, as “Affiliate” is defined in the Employment Agreement),
then the periodic annual salary and bonus payments provided for in
Section 6(b)(ii)(B) of the Employment Agreement shall cease, and the Employee
shall not be entitled to any such lump sum payment.) If the Employee leaves
payroll within one year after separation from the Company, any lump-sum payment
will be paid in two installments. At the time the Employee leaves payroll, 75%
will be paid; the remaining 25% will be paid on the first anniversary date of
the notice of termination. By signing this agreement

4



--------------------------------------------------------------------------------



 



Employee acknowledges his obligation to inform the Company of the date the new
position will commence immediately after accepting other employment.
     2. The parties agree that Employee’s Time Warner stock options granted
under the Time Warner Stock Option Plan (the “Option Plan”) will continue to
vest during the period the Employee remains on payroll.
     3. The parties agree that the Employee’s rights under the Time Warner Cable
Long Term Cash Plan shall be determined by the provisions of the Plan as in
effect on the date of this Agreement. If active employees receive payments for
any cycles of this Plan for which the Employee received a grant. the Employee
will be eligible to receive a payment at the end of each cycle. Any such
payments will be prorated based on the date the Employee terminates from
payroll. The Employee received grants under
the                     ,                     , and                      Long
Term Cash Plans.
     4. The parties agree that the Employee’s pension rights and rights in the
Time Warner Cable Savings Plan shall be determined by the provisions of the Time
Warner Cable Pension Plan and Savings Plan, respectively, as in effect on the
date of this Agreement (collectively, the “Pension and Savings Plans”). Further,
the parties agree that full distribution of the Employee account balances held
in the Time Warner Cable Savings Plan may occur following termination of the
Employee from payroll, upon Employee’s request.
     5. The parties agree that the Employee will be provided with coverage under
the Company’s group insurance plans at the employee contribution rate as long as
the Employee remains on payroll. The Employee will be subject to any increases
in employee contributions and any changes in the group insurance benefit package
which occur during the salary continuation period. Following termination of
group insurance benefits, the Employee may continue medical,

5



--------------------------------------------------------------------------------



 



dental, and vision coverage for up to eighteen (18) months by following the
applicable COBRA procedures and paying the full monthly premium.
     6. The parties agree that the Employee will be provided with the life
insurance benefits and, if elected, premium reimbursements as specified under
his/her Employment Agreement as long as the Employee remains on payroll.
     7. Based on the Company’s payroll records as
of                                          and the termination date of 
                                        , Employee’s unused vacation balance
is                       hours. Assuming payroll records are current, this would
result in a vacation payout of                     . The parties agree the
vacation balance will be verified prior to payout.
     8. Under the Employment Agreement, the Employee is entitled to reasonable
office space and facilities as designated by the Company, together with
reasonable secretarial services, at no cost to the Employee for the one year
period following the date of termination of active employment (insert date).
     9. The parties agree that the Employee will be eligible for reimbursement
of financial counseling expenses during the period he remains on payroll,
provided active employees at his level receive these benefits. Financial
counseling expense reimbursement will be limited to the amounts available to
active employees at the Employee’s level.
     10. Employee does hereby release and forever discharge the Company and its
Affiliates and Subsidiaries and each of their respective officers, shareholders,
subsidiaries, agents, successors. predecessors. assigns, and employees and their
respective agents, heirs, executors, administrators, estates, beneficiaries and
representatives, of and from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorneys’ fees, expenses, or
other compensation, that in any way relate to or arise out of Employee’s

6



--------------------------------------------------------------------------------



 



employment with the Company and/or its Affiliates and Subsidiaries or the
termination of such employment which Employee may now or hereafter have, under
any federal, state or local law, regulation or order (including without
limitation, under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., as amended, through and including the date of this Agreement), or
otherwise. This release shall not apply to any act of fraud or criminal conduct
by the Company, its Affiliates or Subsidiaries, of which Employee is not aware
as of the date of this Agreement, nor to any act of non-compliance with terms of
this Agreement by the Company.
     11. The Company. its Affiliates and Subsidiaries, do hereby release and
forever discharge Employee, his/her agents, heirs, executors, administrators,
estate, beneficiaries and representatives, of and from any and all actions,
causes of action, claims or demands for general, special, and punitive damages,
attorneys’ fees, expenses, and other compensation, that in any way relate to or
arise out of the Company’s employment of Employee or the termination of such
employment which the Company, its Affiliates or Subsidiaries may now or
hereafter have, under any federal, state, or local law, regulation, or order, as
amended, or otherwise, through and including the date of this Agreement. This
release shall not apply to any act of fraud or criminal conduct by Employee of
which the Company, its Affiliates or Subsidiaries are not aware as of the date
of this Agreement, nor to any act of non-compliance with terms of this Agreement
by Employee.
     12. Employee agrees that this Agreement shall terminate upon his/her death,
and thereupon the Company shall not have any obligations hereunder, except that
Employee’s estate or beneficiaries shall be entitled to all unpaid compensation
payable to Employee hereunder and to all other benefits which may be due to
Employee and Employee’s estate or

7



--------------------------------------------------------------------------------



 



beneficiaries at the time under the general provisions of any employee benefit
plan of the Company in which Employee is then a participant.
     13. Employee hereby expressly covenants and agrees that Employee will not
at any time exploit, use, sell, publish, disclose, communicate or divulge to any
person or Entity, other than the Company and its Subsidiaries or Affiliates,
either directly or indirectly, any trade secrets or confidential information,
knowledge or data regarding the Company or any of its Subsidiaries or Affiliates
or any of their respective officers, directors or employees including, without
limitation. the existence and terms of this Agreement. other than such
information, knowledge or data which has been released by the Company or such
Subsidiaries, Affiliates or others to the public (except as permitted in
Paragraph 20 below and Section 11 of the Employment Agreement).
     14. Employee hereby grants and assigns to the Company all rights
(including, without limitation, any copyright or patent) in the results and
proceeds of all services provided by Employee. Any work in connection with such
services shall be considered “work made for hire” under the Copyright law of
1976 or any successor thereto, and the Company shall be the owner of such work
as if the Company were the author of such work. Employee will execute and
deliver to the Company any documents or instruments evidencing the Company’s
ownership thereof as reasonably requested by the Company. The provisions of this
Paragraph are in addition to, and not in limitation of, any separate agreement
regarding similar matters executed by the Employee.
     15. Employee hereby expressly covenants and agrees that:
          (a) Employee shall not for a period of one year
following                     , be or become an officer, director, partner or
employee of or consultant to or act in any

8



--------------------------------------------------------------------------------



 



managerial capacity with or own any equity interest in, any Entity (an
“Affiliated Person”) which is a “Competitive Business Entity” (as such term is
defined on Exhibit A hereto), provided, however, that ownership of less than one
percent of the outstanding equity securities of any Entity listed on any
national securities exchange or traded on the National Association of Securities
Dealers Automated Quotation System shall not be prohibited hereby.
          (b) Employee will not at any time for a period of one year following
solicit (or assist or encourage the solicitation of) any employee of the Company
or any of its Subsidiaries or Affiliates to work for Employee or for any person
or Entity in which Employee owns or expects to own more than a one percent
equity interest or for which Employee serves or expects to serve as an
Affiliated Person.
     For the purpose of this Paragraph 15(b), the term “solicit any employee”
shall mean Employee’s contacting, or providing information to others who may be
expected to contact, any employee of the Company or any of its Subsidiaries or
Affiliates regarding their employment status, job satisfaction, interest in
seeking employment with Employee or any Affiliated Person or any related matter,
but shall not include general print advertising for personnel or responding to
an unsolicited request for a personal recommendation for or an evaluation of an
employee of the Company or any of its Subsidiaries or Affiliates.
     16. Documents; Conduct. (a) Employee certifies that he has returned to the
Company all property of the Company and its Subsidiaries and Affiliates in his
possession or control (whether maintained at his office, home or elsewhere),
including, without limitation, all copies of all management studies, business or
strategic plans, budgets, notebooks and other printed, typed or written
materials, documents, diaries, calendars and data of or relating to the Company
or its Subsidiaries or Affiliates or their respective personnel or affairs.

9



--------------------------------------------------------------------------------



 



     (b) Employee expressly covenants and agrees that Employee will not at any
time denigrate, ridicule or intentionally criticize the Company or any of its
Subsidiaries or Affiliates or any of their respective products. properties,
employees, officers or directors, including, without limitation, by way of news
interviews, or the expression of personal views, opinions or judgments to the
news media or in any type of public forum.
     17. Employee agrees that, if called upon to do so by the Company, he/she
shall truthfully testify in Court or before an administrative agency concerning
matters or disputes which arose or were pending during his/her tenure with the
Company. Employee further agrees to make himself/herself available, upon
reasonable notice and at reasonable times, to be interviewed and to cooperate,
at the request of the Company, or its counsel, in connection with any
litigation, proceeding, inquiry or investigation to which the Company is or may
become involved. The Company agrees that if it should call upon Employee to so
testify or to be interviewed or cooperate, the Company shall reimburse Employee
for expenses reasonably and necessarily incurred by Employee for testifying,
being interviewed or cooperating, excluding costs and fees of any attorney whom
Employee may wish to retain to represent him/her. Further, in the event Employee
is called upon to testify, be interviewed or cooperate, the Company shall make
available to Employee all books. documents and other discoverable items
necessary for him/her to give complete and truthful testimony.
     18. Employee agrees that he/she will not voluntarily assist or encourage
other persons to file complaints or claims of any kind against the Company. To
that end, Employee agrees not to commence, prosecute or participate in (except
as required by law) any action or proceeding of any kind against the Company and
agrees not to assist, encourage, or provide

10



--------------------------------------------------------------------------------



 



support for, directly or indirectly, to any other person in connection with any
action or proceeding of any kind against the Company, except as required by law.
     19. Employee agrees that he/she will not make any disclosure of any of the
facts or circumstances giving rise to any allegations he/she has made regarding
the Company or any of its employees, regarding any policies or practices of the
Company, regarding his/her disagreements with any employees of the Company. or
regarding any matters that came to his/her attention during the course of
his/her employment by the Company. Employee also agrees that he/she will not
solicit or initiate any demand or request by others for any such disclosure of
any such information.
     20. Employee agrees that he/she will not disclose the financial terms of
this Agreement to any person. firm, corporation or other entity, except that
Employee may disclose the financial terms to federal or state tax authorities,
his/her attorneys, accountants, or family and, subject to the condition
precedent that he deliver to the Company upon request a confidentiality
agreement in customary form, if he/she is applying for credit, to the lenders
involved. Notwithstanding the foregoing, if Employee shall be requested or
required in a judicial, administrative or governmental proceeding to disclose
the financial terms of this Agreement (whether by way of oral questions,
interrogatories, requests for information or documents, subpoenas or similar
process), Employee will notify the Company (attention of General Counsel) as
promptly as possible of such request or requirement so that the Company may
either seek an appropriate protective order or waive Employee’s compliance with
the provisions of this paragraph. If, in the absence of such protective order or
waiver, Employee is nevertheless, in the written opinion of Employee’s counsel,
otherwise required to disclose the financial terms of this Agreement to any
court, government agency or tribunal or else stand liable for contempt or

11



--------------------------------------------------------------------------------



 



suffer other censure or penalty, Employee may disclose such financial terms to
such court, governmental agency or tribunal without liability hereunder.
     21. It is expressly understood and agreed that the payment(s) by the
Company of the amounts set forth herein is being given to Employee in return for
Employee’s agreements and covenants contained in this Agreement. Neither payment
by the Company of the amounts set forth herein nor any term or condition
contained in this Agreement shall be construed by either party at any time as an
admission of liability or wrongdoing in any manner whatsoever.
     22. Employee agrees and acknowledges that in executing and delivering this
Agreement. (a) he/she has done so freely and voluntarily; (b) that he/she was
advised in this writing to consult with an attorney of his/her choice; (c) that
he/she has had a reasonable opportunity to confer with legal counsel of his/her
own choosing; (d) that he/she executed this Agreement with knowledge of all the
material facts, and not as a result of any duress, concealment, fraud, or undue
influence; (e) that he/she was advised that he/she would have at least
[twenty-one or forty-five] days to consider this Agreement; (f) that it would
become fully enforceable unless he/she revoked it in writing directed to the
General Counsel of the Company within seven days of executing it; and (g) he/she
will not receive any of the consideration provided for under this Agreement if
he/she does not execute it or if he/she revokes it within the revocation period.
     23. In the event that any provision of this Agreement is found or deemed to
be illegal or otherwise invalid and unenforceable, whether in whole or in part,
such invalidity shall not affect the enforceability of the remaining terms
hereunder.
     24. This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous

12



--------------------------------------------------------------------------------



 



understandings between the parties hereto with regard to such subject matter
(provided that provisions of the Employment Agreement that survive termination
and which are not in conflict with the terms hereof shall continue to survive
and be in effect regardless of this Agreement). This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York applicable to contracts made and to be performed therein. The terms of the
Agreement may not be modified, except in writing and signed by the party against
whom the enforcement of any such modification may be sought.
     25. The parties understand and agree that this Agreement is solely for the
purposes set forth herein, and does not constitute, and is not intended to
constitute, a general policy of the Company in dealing with employee
separations.
     26. All notices, consents, requests, instructions and other communications
provided for herein shall be validly given, made or served if in writing and
delivered personally or sent by registered or certified mail, postage prepaid
to:

     
Employee at:
                                          
 
                                          
 
                                            
Company at:
  Time Warner Cable
 
  Attention: General Counsel
 
  290 Harbor Drive
 
  Stamford, Connecticut 06902
 
   
 
  Attention: Beth Wann
 
  160 Inverness Drive West
 
  Englewood, Colorado 80112

     27. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

13



--------------------------------------------------------------------------------



 



     28. Breach by Employee. Employee hereby expressly covenants and agrees that
the Company will suffer irreparable damage in the event any provisions of
Paragraphs 13, 14 or 15 are not performed or are otherwise breached and that the
Company shall be entitled as a matter of right to an injunction or injunctions
and other relief to prevent a breach or violation by Employee and to secure its
enforcement of Paragraphs 13, 14 and/or 15. Resort to such equitable relief,
however. shall not constitute a waiver of any other rights or remedies which the
Company may have.
     29. Resolution of Disputes. Except as provided for in Paragraph 28 above,
the Company and the Employee agree that any claim, dispute, controversy or the
like (collectively, the “Dispute”) arising out of or relating to this Agreement
(including the Exhibit annexed hereto), including, without limitation, its
validity or a breach thereof, shall be resolved by binding arbitration in
accordance with the rules of the Commercial Tribunal of the American Arbitration
Association (“AAA”). The Company and Employee expressly waive their rights, if
any, to a trial of any such Disputes by a jury. The Company and Employee agree
that (a) any Dispute shall be arbitrated by three neutral arbitrators who shall
issue a written opinion and award, (b) the award may be vacated in the event of
bias, corruption, fraud or where an arbitrator exceeds his/her powers, and
(c) judgment upon the award may be entered in any court having jurisdiction
thereof. Employee may choose to have the arbitration hearing take place in
either Stamford, Connecticut. or New York City, New York. The Company agrees
that if the Employee is the prevailing party in such arbitration, the Company
shall pay the arbitrators’ fees and related AAA administrative costs.
     30. Unless earlier revoked, this Agreement shall be effective on the eighth
day following its execution by the Employee.

14



--------------------------------------------------------------------------------



 



     31. Capitalized terms used but not defined herein are used as defined in
the Employment Agreement.

15



--------------------------------------------------------------------------------



 



          IN WITNESS HEREOF, the parties hereto have executed this Agreement,
effective as of the date first above written.

            TIME WARNER CABLE, a division of
TIME WARNER ENTERTAINMENT COMPANY, L.P.
      By:         Title:           EMPLOYEE           

EMPLOYEE NOTARY

             
STATE OF
    )      
 
    )     ss.:
COUNTY OF
    )      

     On this                      day
of                                          , before me personally
came                                         , to me known and known to me to be
the person described herein and who executed the foregoing Separation Agreement
and General Release, and he/she duly acknowledged to me that he/she executed the
same.

                             Notary Public              My Commission
Expires:                                         

16



--------------------------------------------------------------------------------



 



         

Exhibit D
“Competitive Business Entity” shall mean (A) any Entity which is engaged in the
United States, either directly or indirectly. in the ownership, operation or
management of (i) any cable television system, open video system, direct
broadcast system (DBS), SMATV system, pay-per-view system, multi-point
distribution system (MDS or MMDS) or other multichannel television programming
system (collectively “Systems”) in the United States; or (ii) any business of
providing any local residential telecommunications, or any internet access or
any other transport or network services for Internet Protocol based information;
and (B) any federal, state or local authority empowered to grant, renew, modify
or amend, or review the grant, renewal, modification or amendment of, or the
regulation of, franchises to operate any System. Provided, however, that
“Competitive Business Entity” shall not mean any cable television system
operator which, at all times during the relevant period, has less than 500,000
subscribers and does not serve any area which is also served by a cable
television system owned, operated or managed by the Company or its Affiliates.
All capitalized terms used herein shall have the meanings provided in the
Amended and Restated Employment and Termination Agreement to which this
Exhibit D is attached.

17



--------------------------------------------------------------------------------



 



TIME WARNER CABLE LETTERHEAD
November 20, 2000
Carl U.J. Rossetti
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Carl:
In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
between you and Time Warner Cable (the “Company”), notice is hereby given to you
of the Company’s determination to extend the term of the Agreement for an
additional year.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to the Company by
December 20th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.
Very truly yours,
TIME WARNER CABLE, A Division of
TIME WARNER ENTERTAINMENT COMPANY, L.P.

                By:   /s/ Marc J. Apfelbaum       Marc J. Apfelbaum      Senior
Vice President, General Counsel and Secretary      Accepted:
    /s/ Carl U.J. Rossetti     Signature          Date: 11/21/2000     

18



--------------------------------------------------------------------------------



 



TIME WARNER CABLE LETTERHEAD
November 15, 2001
Carl U.J. Rossetti
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Carl:
In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
between you and Time Warner Cable (the “Company”), notice is hereby given to you
of the Company’s determination to extend the term of the Agreement for an
additional year.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to the Company by
December 20th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.
Very truly yours,
TIME WARNER CABLE, A Division of
TIME WARNER ENTERTAINMENT COMPANY, L.P.

                By:   /s/ Marc J. Apfelbaum       Marc J. Apfelbaum      Senior
Vice President, General Counsel and Secretary      Accepted:
    /s/ Carl U.J. Rossetti     Signature      Date: 11/30/2001 

19



--------------------------------------------------------------------------------



 



         

TIME WARNER CABLE LETTERHEAD
November 21, 2002
Carl U.J. Rossetti
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Carl:
In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
between you and Time Warner Cable (the “Company”), notice is hereby given to you
of the Company’s determination to extend the term of the Agreement for an
additional year.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to the Company by
December 15th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.
Very truly yours,
TIME WARNER CABLE, A Division of
TIME WARNER ENTERTAINMENT COMPANY, L.P.

                By:   /s/ Marc J. Apfelbaum       Marc J. Apfelbaum      Senior
Vice President, General Counsel and
Secretary      Accepted:
    /s/ Carl U.J. Rossetti     Signature      Date: 11/22/02 

20



--------------------------------------------------------------------------------



 



         

TIME WARNER CABLE LETTERHEAD
November 23, 2003
Carl U.J. Rossetti
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Carl:
In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
between you and Time Warner Cable (the “Company”), notice is hereby given to you
of the Company’s determination to extend the term of the Agreement for an
additional year.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to the Company by
December 15th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.
Very truly yours,
TIME WARNER ENTERTAINMENT COMPANY, L.P., a
subsidiary of TIME WARNER CABLE INC.

                By:   /s/ Marc J. Apfelbaum       Marc J. Apfelbaum     
Executive Vice President
General Counsel & Secretary      Accepted:
    /s/ Carl U.J. Rossetti     Signature      Date: 11/24/03 

21



--------------------------------------------------------------------------------



 



         

TIME WARNER CABLE LETTERHEAD
November 15, 2004
Carl U.J. Rossetti
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Carl:
In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
between you and Time Warner Cable (the “Company”), notice is hereby given to you
of the Company’s determination to extend the term of the Agreement for an
additional year.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to the Company by
December 15th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.
Very truly yours,
TIME WARNER ENTERTAINMENT COMPANY, L.P., a
subsidiary of TIME WARNER CABLE INC.

                By:   /s/ Marc Lawrence-Apfelbaum       Marc Lawrence-Apfelbaum,
EVP, General
Counsel & Secretary            Accepted:
    /s/ Carl U.J. Rossetti     Signature      Date: 11/17/04   

22



--------------------------------------------------------------------------------



 



         

TIME WARNER CABLE LETTERHEAD
Confidential
November 8, 2005
Carl U.J. Rossetti
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Carl:
In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
between you and Time Warner Cable (the “Company”), notice is hereby given to you
of the Company’s determination to extend the term of the Agreement for an
additional year.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to the Company by
December 15th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.
Very truly yours,
TIME WARNER ENTERTAINMENT COMPANY, L.P., a
subsidiary of TIME WARNER CABLE INC.

                By:   /s/ Marc Lawrence-Apfelbaum       Marc
Lawrence-Apfelbaum,      Executive Vice President,
General Counsel &
Secretary      Accepted:
    /s/ Carl U.J. Rossetti     Signature      Date: 11/10/05 

23



--------------------------------------------------------------------------------



 



         

TIME WARNER CABLE LETTERHEAD
Confidential
November 20, 2006
Carl Rossetti
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Carl:
In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
between you and Time Warner Cable (the “Company”), notice is hereby given to you
of the Company’s determination to extend the term of the Agreement for an
additional year.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to the Company by
December 15th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.
Very truly yours,
TIME WARNER ENTERTAINMENT COMPANY, L.P., a
subsidiary of TIME WARNER CABLE INC.

                By:   /s/ Marc Lawrence-Apfelbaum       Marc Lawrence-Apfelbaum,
Executive Vice President,      General Counsel & Secretary      Accepted:
    /s/ Carl U.J. Rossetti     Signature      Date: 11/27/06   

24



--------------------------------------------------------------------------------



 



         

TIME WARNER CABLE LETTERHEAD
November 29, 2007
Carl Rossetti
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Carl:
     In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
between you and Time Warner Entertainment Company, L.P., a subsidiary of Time
Warner Cable Inc. (the “Company”), notice is hereby given to you of the
Company’s determination to extend the term of the Agreement for an additional
year.
     Please indicate your acceptance of the foregoing extension of the Agreement
by signing the enclosed copy of this letter and returning it to the Company by
December 20th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.

            Sincerely,
TIME WARNER ENTERTAINMENT COMPANY, L.P.
      By:   /s/ David A. Christman         DAVID A. CHRISTMAN             

          Agreed and Accepted:

CARL ROSSETTI
    /s/ Carl Rossetti           Date: 12/4/2007  

25